DETAILED ACTION
This Office action is in response to the preliminary amendment filed on January 15, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2020, 05/01/2020 and 04/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on November 27, 2019.  These drawings are accepted by the Examiner. 

Claim Objections
Claims 1, 9 and 18 are objected to because of the following informalities: 

Regarding to claim 1: 
it appears that “a fifth terminal coupled to a power source through the first switch branch” in line 13 should be “a fifth terminal coupled to the power source through the first switch branch”.
it appears that “wherein the third switch branch is coupled between the second terminal and the second terminal” in line 2 should be “wherein sixth terminal”.

Regarding to claim 9: 

it appears that “a fifth terminal coupled to a power source through the first switch branch” in line 20 should be “a fifth terminal coupled to the power source through the first switch branch”.
it appears that “wherein the third switch branch is coupled between the second terminal and the second terminal” in lines 26-27 should be “wherein the third switch branch is coupled between the second terminal and the sixth terminal”.

Regarding to claim 18: 

it appears that “a fifth terminal coupled to a power source through the first switch branch” in line 18 should be “a fifth terminal coupled to the power source through the first switch branch”.
it appears that “wherein the third switch branch is coupled between the second terminal and the second terminal” in lines 24-25 should be “wherein the third switch branch is coupled between the second terminal and the sixth terminal”.

Appropriate correction is required.

Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9, 11 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arno et al. (U.S. Pub. 2013/0038305 A1).

In re claim 1, Arno discloses a power conversion circuit (Fig. 4) comprising:
a first switch branch (switch branch comprising switch S4) comprising a first switch (S4); 
a second switch branch (switch branch comprising switch S5) comprising a second switch (S5), wherein the second switch branch is coupled to the first switch branch (switch branch comprising switch S4 is coupled to the switch branch comprising switch S5); 
a third switch branch (switch branch comprising switch S6) comprises a third switch (S6), wherein the third switch branch is coupled to the first switch branch and the second switch branch (switch branch comprising switch S6 is coupled to the switch branches comprising switches S4 and S5); 
a filter branch (comprising L and Cout) comprising: 
a filter inductor (L) comprising a first terminal (left side terminal of inductor L) and a second terminal (right side terminal of inductor); and  553198-v2/4747-1800010Atty. Docket No. 4747-18000 (85266092US04)
a filter capacitor (Cout) comprising a third terminal (upper side terminal of Cout) and a fourth terminal (lower side terminal of Cout); 
a first capacitor (CSU) comprising: 
a fifth terminal (upper side terminal of CSU) coupled to a power source (401) through the first switch branch (switch branch comprising switch S4); and 
a sixth terminal coupled (lower side terminal of CSU) to ground (ground) through the second switch branch (lower side terminal of CSU is coupled to ground through the switch 
a load (RL) coupled to the filter branch of the power conversion circuit and configured to receive the low voltage working power from the power conversion circuit, wherein the filter capacitor is coupled in parallel with the load (capacitor Cout is coupled in parallel with load RL).

In re claim 2, Arno discloses (Fig. 4) wherein the second switch (S5) comprises a seventh terminal (right side terminal) and a eighth terminal (left side terminal), wherein the seventh terminal is coupled to the sixth terminal (right side terminal of switch S5 is coupled to the lower side terminal of capacitor CSU at node NOD2), and wherein the eighth terminal is grounded (left side terminal of switch S5 is coupled to ground).

In re claim 9, Arno discloses a conversion apparatus (Fig. 4), comprising: 
a power conversion circuit (Fig. 4); 

a control signal generation circuit coupled to the power conversion circuit, wherein the control signal generation circuit is configured to provide a periodic control signal to the power conversion circuit (Para. 0112), wherein the periodic control signal is controls  a switch in the power conversion circuit to be closed or open (Para. 0112), and wherein the power conversion circuit comprises:
a first switch branch (switch branch comprising switch S4) comprising a first switch (S4); 
a second switch branch (switch branch comprising switch S5) comprising a second switch (S5), wherein the second switch branch is coupled to the first switch branch (switch branch comprising switch S4 is coupled to the switch branch comprising switch S5); 
a third switch branch (switch branch comprising switch S6) comprises a third switch (S6), wherein the third switch branch is coupled to the first switch branch and the second switch branch (switch branch comprising switch S6 is coupled to the switch branches comprising switches S4 and S5); 
a filter branch (comprising L and Cout) comprising: 
a filter inductor (L) comprising a first terminal (left side terminal of inductor L) and a second terminal (right side terminal of inductor); and  553198-v2/4747-1800010Atty. Docket No. 4747-18000 (85266092US04)
a filter capacitor (Cout) comprising a third terminal (upper side terminal of Cout) and a fourth terminal (lower side terminal of Cout); 
a first capacitor (CSU) comprising: 

a sixth terminal coupled (lower side terminal of CSU) to ground (ground) through the second switch branch (lower side terminal of CSU is coupled to ground through the switch branch comprising switch S5), wherein the filter inductor is coupled in series to the filter capacitor (inductor L and capacitor Cout are coupled in series), wherein the first terminal is coupled to the fifth terminal (left side terminal of inductor L is coupled to the upper side terminal of CSU), wherein the second terminal is coupled to the third terminal (right side terminal of inductor L is coupled to upper side terminal of Cout), wherein the fourth terminal is grounded (lower side terminal of Cout is coupled to ground), and wherein the third switch branch is coupled between the second terminal and the second terminal (switch branch comprising switch S6 is coupled between the right side terminal of inductor L and the lower side terminal of capacitor CSU); and 
a load (RL) coupled to the filter branch of the power conversion circuit and configured to receive the low voltage working power from the power conversion circuit, wherein the filter capacitor is coupled in parallel with the load (capacitor Cout is coupled in parallel with load RL).

In re claim 11, Arno discloses (Fig. 4) wherein the second switch (S5) comprises a seventh terminal (right side terminal) and a eighth terminal (left side terminal), wherein the seventh terminal is coupled to the sixth terminal (right side terminal of switch S5 is coupled to the lower side terminal of capacitor CSUat node NOD2), and wherein the eighth terminal is grounded (left side terminal of switch S5 is coupled to ground).

In re claim 18, Arno discloses a terminal device (Fig. 4), comprising: 
a power conversion circuit (Fig. 4); 
a power source (401) coupled to the power conversion circuit, wherein the power source provides low voltage working power through the power conversion circuit; 
a control signal generation circuit coupled to the power conversion circuit, wherein the control signal generation circuit is configured to provide a periodic control signal to the power conversion circuit (Para. 0112), wherein the periodic control signal controls a switch in the power conversion circuit to be closed or open (Para. 0112), and wherein the power conversion circuit comprises: 
a first switch branch (switch branch comprising switch S4) comprising a first switch (S4); 
a second switch branch (switch branch comprising switch S5) comprising a second switch (S5), wherein the second switch branch is coupled to the first switch branch (switch branch comprising switch S4 is coupled to the switch branch comprising switch S5); 
a third switch branch (switch branch comprising switch S6) comprises a third switch (S6), wherein the third switch branch is coupled to the first switch branch and the second switch branch (switch branch comprising switch S6 is coupled to the switch branches comprising switches S4 and S5); 
a filter branch (comprising L and Cout) comprising: 
a filter inductor (L) comprising a first terminal (left side terminal of inductor L) and a second terminal (right side terminal of inductor); and  553198-v2/4747-1800010Atty. Docket No. 4747-18000 (85266092US04)

a first capacitor (CSU) comprising: 
a fifth terminal (upper side terminal of CSU) coupled to a power source (401) through the first switch branch (switch branch comprising switch S4); and 
a sixth terminal coupled (lower side terminal of CSU) to ground (ground) through the second switch branch (lower side terminal of CSU is coupled to ground through the switch branch comprising switch S5), wherein the filter inductor is coupled in series to the filter capacitor (inductor L and capacitor Cout are coupled in series), wherein the first terminal is coupled to the fifth terminal (left side terminal of inductor L is coupled to the upper side terminal of CSU), wherein the second terminal is coupled to the third terminal (right side terminal of inductor L is coupled to upper side terminal of Cout), wherein the fourth terminal is grounded (lower side terminal of Cout is coupled to ground), and wherein the third switch branch is coupled between the second terminal and the second terminal (switch branch comprising switch S6 is coupled between the right side terminal of inductor L and the lower side terminal of capacitor CSU); and 
a load (RL) coupled to the filter branch of the power conversion circuit and configured to receive the low voltage working power from the power conversion circuit, wherein the filter capacitor is coupled in parallel with the load (capacitor Cout is coupled in parallel with load RL).

In re claim 19, Arno discloses (Fig. 4) wherein the second switch (S5) comprises a seventh terminal (right side terminal) and a eighth terminal (left side terminal), wherein the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 3-4, 12-13 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Arno et al. (U.S. Pub. 2013/0038305 A1) in view of Notoya et al. (U.S. Pub. No. 2017/0179819 A1).

In re claim 3, Arno fails to disclose a fourth switch branch coupled in parallel with the first capacitor, wherein the fourth switch branch comprises a fourth switch.
Notoya teaches (Fig. 1) a charge pump circuit (charge pump 1), comprising a fourth switch branch (switch branch comprising SW3) coupled in parallel with the first capacitor (capacitor C), wherein the fourth switch branch comprises a fourth switch (switch SW3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arno to include a fourth switch branch coupled in parallel with the first capacitor, wherein the fourth switch branch comprises a fourth switch, as disclosed in Notoya to suppress an abrupt drop of an output potential and reduce ripple in the output of the circuit (Para. 0019).

In re claim 4, Arno fails to disclose wherein the fourth switch is a metal oxide semiconductor (MOS) transistor.
Notoya teaches (Fig. 1) a charge pump circuit (charge pump 1), wherein the fourth switch is a metal oxide semiconductor (MOS) transistor (Para. 0056-0062).


In re claim 12, Arno fails to disclose a fourth switch branch coupled in parallel with the first capacitor, wherein the fourth switch branch comprises a fourth switch.
Notoya teaches (Fig. 1) a charge pump circuit (charge pump 1), comprising a fourth switch branch (switch branch comprising SW3) coupled in parallel with the first capacitor (capacitor C), wherein the fourth switch branch comprises a fourth switch (switch SW3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arno to include a fourth switch branch coupled in parallel with the first capacitor, wherein the fourth switch branch comprises a fourth switch, as disclosed in Notoya to suppress an abrupt drop of an output potential and reduce ripple in the output of the circuit (Para. 0019).

In re claim 13, Arno fails to disclose wherein the fourth switch is a metal oxide semiconductor (MOS) transistor.
Notoya teaches (Fig. 1) a charge pump circuit (charge pump 1), wherein the fourth switch is a metal oxide semiconductor (MOS) transistor (Para. 0056-0062).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arno wherein the fourth switch is a 

In re claim 20, Arno fails to disclose a fourth switch branch coupled in parallel with the first capacitor, wherein the fourth switch branch comprises a fourth switch.
Notoya teaches (Fig. 1) a charge pump circuit (charge pump 1), comprising a fourth switch branch (switch branch comprising SW3) coupled in parallel with the first capacitor (capacitor C), wherein the fourth switch branch comprises a fourth switch (switch SW3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arno to include a fourth switch branch coupled in parallel with the first capacitor, wherein the fourth switch branch comprises a fourth switch, as disclosed in Notoya to suppress an abrupt drop of an output potential and reduce ripple in the output of the circuit (Para. 0019).

In re claim 21, Arno fails to disclose wherein the fourth switch is a metal oxide semiconductor (MOS) transistor.
Notoya teaches (Fig. 1) a charge pump circuit (charge pump 1), wherein the fourth switch is a metal oxide semiconductor (MOS) transistor (Para. 0056-0062).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arno wherein the fourth switch is a metal oxide semiconductor (MOS) transistor, as disclosed in Notoya to suppress an abrupt drop of an output potential and reduce ripple in the output of the circuit (Para. 0019).

Allowable Subject Matter
Claims 5-8 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 5, the prior art of record fails to disclose or suggest “wherein the second switch branch comprises i switching circuits, wherein the second switch comprises a seventh terminal and a eighth terminal, wherein the eighth terminal is connected to the sixth terminal, wherein the eighth terminal is grounded through the i switching circuits, wherein i is an integer, and wherein i                        
                            ≥
                        
                    1” in combination with other limitations of the claim. Claims 6-8 depend directly or indirectly from claim 5 and are, therefore, also objected at least for the same reasons set above.

Regarding to claim 14, the prior art of record fails to disclose or suggest “wherein the second switch branch comprises i switching circuits, wherein the second switch comprises a seventh terminal and a eighth terminal, wherein the eighth terminal is connected to the sixth terminal, wherein the eighth terminal is grounded through the i switching circuits, wherein i is an integer, and wherein i                        
                            ≥
                        
                    1” in combination with other limitations of the claim. Claims 15-17 depend claim 14 and are, therefore, also objected at least for the same reasons set above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838